ACCEPTED
                                                                                             03-15-00090-CR
                                                                                                    4145591
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                        2/13/2015 1:28:07 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 NO. 03-15-00090-CR
                                 NO. 03-15-00091-CR
                                 NO. 03-15-00092-CR                        FILED IN
                                                                    3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                           IN THE COURT OF APPEALS                  2/13/2015 1:28:07 PM
                       FOR THE THIRD DISTRICT OF TEXAS                JEFFREY D. KYLE
                                AUSTIN, TEXAS                               Clerk



                        CHRISTOPHER HAYES LEVERSON
                                         Appellant

                                           v.
                               THE STATE OF TEXAS
                                             Appellee


            ON APPEAL FROM THE COUNTY COURT AT LAW NO. 1
                        TRAVIS COUNTY, TEXAS


                             NOTICE OF APPEARANCE


TO THE HONORABLE THIRD COURT OF APPEALS:

      This notice concerns the appeal of Christopher Hayes Leverson from an opinion

and judgment dated December 18, 2014, in the County Court at Law No. 1 of Travis

County. That opinion affirmed a verdict in the Austin Municipal Court convicting Mr.

Leverson of three Class C Misdemeanor traffic offenses. Mr. Leverson now seeks further

appellate review before the Third Court of Appeals. To date, all notices in this case have

reached only the Appellate Division of the Travis County Attorney's Office. The Travis

County Attorney's Office did not handle the prosecution of Mr. Leverson at the trial

court nor the appeal at County Court at Law No. 1.
       The Criminal Prosecution Division of the City of Austin Law Department ("City

Attorney's Office") therefore gives its notice of appearance on behalf of Appellee, THE

STATE OF TEXAS, in the above-styled and numbered cause. It is respectfully requested

that the City Attorney's Office, rather than the County Attorney's Office, be copied on all

future correspondence, pleadings, and orders and directives of the Court.


                                          RESPECTFULLY SUBMITTED,

                                          KAREN KENNARD
                                          CITY ATTORNEY


                                                                   G
                                          Assistant Cit    ttor ey
                                          State Bar No. 24080179
                                          700 E. ih Street
                                          Austin, Texas 78701
                                          meagan.harding@ austintexas.gov
                                          (512) 974-1343
                                          (512) 974-1244 [FAX]

                                          ATTORNEYS FOR APPELLEE
                                          STATE OF TEXAS


                                 CERTIFICATE OF SERVICE

       This is to certify that I have served a copy of the foregoing on all parties, or their

attorneys of record, in compliance with the Texas Rules of Appellate Procedure, this

_____tk day of February, 2015.
Via Certified Mail,                       to:
Mr. Christopher Hayes Leverson
313 Middle Lane
Austin, TX 78753




                                                2